Citation Nr: 1618213	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for atopic dermatitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January to October of 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for March 2016.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that remand of the Veteran's claim is necessary for additional development.

The Veteran was last afforded an examination for his service-connected atopic dermatitis in October 2008.  The examiner reported that the Veteran had atopic dermatitis on both elbows and on the right leg and thigh.  In July 2010, the Veteran submitted a private physician's questionnaire for his skin condition, which suggested that the Veteran's skin condition had worsened, although the report was contradictory regarding what percentage of the body was affected by dermatitis.  Given the suggestion of worsening, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his atopic dermatitis.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing VA treatment records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2. Then, schedule the Veteran for a VA skin examination to determine the current severity of his skin disability.  The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.

Following review of the record and examination of the Veteran, the examiner should address the following: 

a. The approximate total body area and exposed body area affected by the Veteran's atopic dermatitis. 
	
b. Whether the Veteran was required to take corticosteroids or other immunosuppressive drugs (including topically) as systemic therapy.  If so, list which corticosteroids or immunosuppressive drugs the Veteran has taken as systemic therapy, whether topical or otherwise, since September 2007 and the total duration the Veteran used the corticosteroids or immunosuppressive drugs as systemic therapy each year since September 2007.  

To be clear, for each corticosteroid or immunosuppressive drug used, the examiner should address (1) whether it was used as systemic therapy, (2) whether the usage was required, and (3) the duration of usage each year since September 2007.  

3. After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




